DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to Application #17/328,107 filed on 24 May 2021 and response filed on 04 November 2022.

Election/Restrictions
Applicant’s election without traverse of Claims 1-6 in the reply filed on 04 November 2022 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication 2013/0221158 to Binkholder et al (Binkholder).
Regarding Claim 1, Binkholder discloses a munitions rack (fig. 3d) comprising:
a munitions rack structure (fig.3d);
multiple munitions ejectors insertable into and securable to the munitions rack structure (elements 56/56a, see at least paragraphs 69, 73, 75); and
one or more pressurized gas sources in the munitions rack structure and outside the munitions ejectors (at least paragraphs 73, 75, compressor system attached to each separate store ejector devices 56)
wherein the munitions ejectors each have a pressurized gas interface for receiving pressurized gas from the one or more pressurized gas sources, when the munitions ejectors are inserted into the munitions rack structure (at least paragraph 75; compressor system attached to each separate store ejector devices 56).
Regarding Claim 2, Binkholder discloses claim 1 wherein the one or more pressurized gas sources includes respective pressurized gas sources corresponding to individual of the munitions ejectors (see at least paragraph 75; compressor system attached to each separate store ejector devices 56).
Regarding Claim 3, Binkholder discloses claim 1 wherein the munitions ejectors are covered by external lateral ribs of the munitions rack structure, with the external ribs constituting parts of an outer skin of the munitions rack structure (see fig.3d ribs 72a/72b).
Regarding Claim 4, Binkholder discloses claim 3, wherein the external lateral ribs are linked by a spine of the munitions rack structure, with the spine being a top of the outer skin (see fig.3a, linked by spine 42a/42b/30), and the external lateral ribs constituting opposite sides of the outer skin (see fig.3d, 72a/72b).
Regarding Claim 5, Binkholder discloses claim 1, further comprising an air compressor in the munitions rack structure, wherein the air compressor provides pressurized gas to the one or more pressurized gas sources (at least paragraphs 11, 73, 75).

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO-892 for pertinent art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D COOPER whose telephone number is (571)270-3998. The examiner can normally be reached M-F: 7:30 - 4:30 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TROY CHAMBERS can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN COOPER/Primary Examiner, Art Unit 3641